Case 3:19-cv-00468-MMH-JRK Document 15 Filed 07/09/19 Page 1 of 5 PageID 82


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 KENNETH R. TALLMAN, JR.,

       Plaintiff,

 v.
 GEORGIA PACIFIC, LLC.,,                                  CASE NO.: 3:19-CV-468-J-34-JRK

      Defendant.
 __________________________________/


      RULE 26(a) DISCLOSURES OF PLAINTIFF, KENNETH R. TALLMAN, JR.

       The Plaintiff, KENNETH R. TALLMAN, JR., pursuant to Federal Rule of Civil

Procedure 26(a) and the Court’s Initial Scheduling Order hereby provides the following

disclosures and states as follows:

       1.      RULE      26(a)(1)(a)(I)   -   NAME       AND      ADDRESS   OF   POTENTIAL

WITNESSES AND SUBJECT MATTER OF KNOWLEDGE.

               a.      Kenneth R. Tallman, Jr., (Plaintiff)
                       c/o undersigned counsel.

               b.      Corporate Representative of
                       Georgia-Pacific, LLC
                       c/o Cole, Scott & Kissane, P.A.
                       4686 Sunbeam Road
                       Jacksonville, Fl 32257

               c.      Karen Tallman – Plaintiff’s wife
                       c/o undersigned counsel

               d.      Shelia Morrison – Plaintiff’s mother
                       c/o undersigned counsel

               e.      Larry Morrison – Plaintiff stepfather
                       c/o undersigned counsel

               f.      Kenneth Tallman Sr. – Plaintiff’s father
                       c/o undersigned counsel
Case 3:19-cv-00468-MMH-JRK Document 15 Filed 07/09/19 Page 2 of 5 PageID 83
                                                                19-CV-00468-MMH-JRK




           g.    Casey Hand - Plaintiff’s sister
                 c/o undersigned counsel

           h.    Casey Rodgers – Plaintiff’s friend.
                 c/o undersigned counsel

           i.    Martine Rodgers – Plaintiff’s friend
                 c/o undersigned counsel

           j.    Shawn Tallman – Plaintiff’s cousin
                 c/o undersigned counsel

           k.    Joshua Mckie – Plaintiff’s friend/coworker
                 c/o undersigned counsel

           l.    Mike Gibbons – Plaintiff’s Father-in-law
                 c/o undersigned counsel

           m.    Lisa Gibbons – Plaintiff’s Mother-in-law
                 c/o undersigned counsel

           n.    Michael Gibbons – Plaintiff’s Brother-n-law
                 c/o undersigned counsel

           o.    Josh Fowler – Plaintiff’s friend
                 c/o undersigned counsel

           p.    Misti Fowler – Plaintiff’s friend
                 c/o undersigned counsel

           q.    Lacy Gulledge – Plaintiff’s friend
                 c/o undersigned counsel

           r.    Joe Gulledge – Plaintiff’s friend
                 c/o undersigned counsel
           s.    James Whitcomb – Plaintiff’s friend/coworker
                 c/o undersigned counsel

           t.    Frank Barnes – Plaintiff’s safety manager
                 c/o undersigned counsel

           u.    Tim Miller – Plaintiff’s coworker
                 c/o undersigned counsel
                                         -2-
Case 3:19-cv-00468-MMH-JRK Document 15 Filed 07/09/19 Page 3 of 5 PageID 84
                                                                           19-CV-00468-MMH-JRK



               v.       Lynette Prescott - Plaintiff’s coworker
                        c/o undersigned counsel

               w.       Any and all witnesses listed by Defendant.

               x.       All of Plaintiff’s treating physicians

               y.       Any and all witnesses identified through future discovery.

               yy.      Any and all expert witnesses not yet identified.

               z.       All persons identified in the documents produced by Plaintiff and

Defendants in their Rule 26(a)(1) disclosure.

               zz.      All impeachment and rebuttal witness identified through future discovery.

               Plaintiff reserves the right to amend and/or supplement these disclosures with

additional witnesses.

       2.      RULE 26(a)(s)(A)(ii)

               A copy or description by category or location, of non-privileged documents in the

possession of the Plaintiff that are currently known and which may support its

defense are set forth below. Plaintiff reserves the right to amend and/or supplement these

disclosures with additional documents as they become available throughout future discovery:

               a.       Plaintiff’s medical records, reports and medical bills. (Rubenstein Law,

P.A., 9130 South Dadeland Boulevard, Datran II – Penthouse, Miami, Fl 33156)

               b.       Plaintiff’s medical bills. (Rubenstein Law, P.A., 9130 South Dadeland

Boulevard, Datran II – Penthouse, Miami, Fl 33156)

               c.       Photographs. (Rubenstein Law, P.A., 9130 South Dadeland Boulevard,

Datran II – Penthouse, Miami, Fl 33156).



                                                 -3-
Case 3:19-cv-00468-MMH-JRK Document 15 Filed 07/09/19 Page 4 of 5 PageID 85
                                                                           19-CV-00468-MMH-JRK




               d.      All pleading filed by Plaintiff in case number 3:19-cv-468-J-34-JRK filed

in the United States District Court, Middle District of Florida, Jacksonville Division. ((Rubenstein

Law, P.A., 9130 South Dadeland Boulevard, Datran II – Penthouse, Miami, Fl 33156)

               e.      Non-privileged documents such as correspondence to Defendant from the

Plaintiff.

               f.      Any and all documents produced by Defendant in their responses to

discovery propounded by the Plaintiff.

               g.      All documents identified in Defendants’ Rule 26 Disclosure.

               h.      All documents identified in Plaintiff’s Rule 26 Disclosure.

               i.      All documents and evidence produced or discovered by future discovery.

        3.     RULE 26(a)(1)(A)(iii)

        A computation of any category of damages claimed by the disclosing party who must also

make for inspection and copying as under Rule 34 the documents or other evidentiary material,

unless privileged or protected from disclosure, on which each computation is based, including

materials bearing on the nature and extent of injuries suffered;

               a.      Medical Expenses:      $116,286.15 (Subject to change)

               b.      Earning capacity/lost wages:     Discovery ongoing

               c.      Pain and suffering, disability, loss of enjoyment of life: Discovery

ongoing

        4.     RULE 26(a)(1)(A)(iv)

               Not applicable to the Plaintiff.



                                                  -4-
Case 3:19-cv-00468-MMH-JRK Document 15 Filed 07/09/19 Page 5 of 5 PageID 86
                                                                      19-CV-00468-MMH-JRK




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

filed with the Clerk of the Court via CM/ECF on this 9th day of July, 2019 and submitted to:

Jennifer L. Watson, Esquire, Joseph T. Kissane, Esquire, COLE SCOTT & KISSANE, P.A., 4686

Sunbeam Road, Jacksonville, Fl 32257 joe.kissane@csklegal.com; peggy.labs@csklegal.com;

jennifer.watson@csklegal.com.

                                                  RUBENSTEIN LAW, P.A.
                                                  Attorneys for Plaintiff
                                                  9130 S. Dadeland Blvd, PH
                                                  Miami, FL 33156
                                                  Tel: (305) 661-6000
                                                  Fax: (786) 230-2934
                                                  Email: john@rubensteinlaw.com
                                                          nancy@rubensteinlaw.com
                                                          eservice@rubensteinlaw.com

                                                  By: _/s/ John F. Eversole III
                                                      JOHN F. EVERSOLE III
                                                      Florida Bar No.: 371513




                                            -5-
